DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/15/2022, page 9, have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to disclose ”predict an amount of radiation exposure for a time period according to the QoS”, as recited in claim 1. Examiner respectfully disagrees. Lu discloses predict an amount of radiation exposure for a time period according to the QoS ([0035]-[0036], transmit time (time window) associated RF exposure limit, transmit power adjusted to maintain RF exposure limit,  [0143], RF exposure sensor information used to adjust transmit power associated with the RF exposure limit, [0162], determine the amount of transmit time using various factors such as transmit power, data rate, channel quality etc ).
Regarding claims 2,4,6-7,9-11,13,15-16,18-19, the Examiner's response to independent claim 1 as noted above has already addressed the applicant's arguments of the claims 2,4,6-7,9-11,13,15-16,18-19.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4, 6-7, 9-11, 13, 15-16, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kao ( US 20160127850 A1) in view of Lu ( US 20220159582 A1).
Regarding claim 1, Kao discloses:
A device comprising: at least one communication interface; a sensor configured to detect a proximity of a user; and at least one processor coupled to the sensor, the at least one processor configured to ( Fig 1, Fig 11, Fig 12, [0025], Wearable device) : 
determine a quality of service (QoS) indicating a target performance of a communication link of the at least one communication interface (Fig 1,  [0025]-[0026], communication link 104 provides faster and more efficient communication that improves quality of service (QoS) ), 
determine radio resource information of the at least one communication interface ( [0028], specify resources (e.g., bandwidth, channel quality, signal strength, etc.) available), 
Kao does not explicitly disclose:
predict an amount of radiation exposure for a time period according to the QoS, the radio resource information, and the detected proximity of the user, compare the predicted amount of radiation exposure for the time period against a time averaged threshold amount of radiation exposure, and allocate radio resources to the at least one communication interface, according to the comparison.
However, the teaching of predict an amount of radiation exposure for a time period according to the QoS, the radio resource information, and the detected proximity of the user, compare the predicted amount of radiation exposure for the time period against a time averaged threshold amount of radiation exposure, and allocate radio resources to the at least one communication interface, according to the comparison is well known in the art as evidenced by Lu.
Lu discloses:
predict an amount of radiation exposure for a time period according to the QoS, the radio resource information, and the detected proximity of the user ([0035]-[0036], transmit time (time window) associated RF exposure limit, transmit power adjusted to maintain RF exposure limit,  [0143], RF exposure sensor information used to adjust transmit power associated with the RF exposure limit, [0162], determine the amount of transmit time using various factors such as transmit power, data rate, channel quality etc ),
compare the predicted amount of radiation exposure for the time period against a time averaged threshold amount of radiation exposure ( [0033], [0092],  time-averaging of RF exposure may be performed to be in compliance with the RF exposure limit within a specified time window) , and 
allocate radio resources to the at least one communication interface, according to the comparison  ([0061], [0093], transmit power may be maintained at the maximum average transmit power level allowed for RF exposure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Lu as mentioned above as a modification to Kao, such that the combination would allow to apply RF exposure limit , in order to compare time-averaging of RF exposure, and maintain transmit power.
Regarding claim 2,  Kao as modified by Lu discloses  all the features with respect to parent claim 1 as outlined above.
wherein the at least one processor is configured to: allocate a first amount of radio resources to the at least one communication interface, if the predicted amount of radiation exposure is above the time averaged threshold amount of radiation exposure ( Lu, Fig 5, Fig 7, [0109], average transmit power may be used in selecting a cap on the transmit power, adjusting  transmit power based on the average transmit power), and 
allocate a second amount of radio resources higher than the first amount of radio resources, to the at least one communication interface, if the predicted amount of radiation exposure is less than the time averaged threshold amount of radiation exposure ( [0153], two threshold against transmit power).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 4,  Kao as modified by Lu discloses  all the features with respect to parent claim 1 as outlined above.
wherein the radio resource information includes at least one of: a power headroom, a power level of power source or a frequency band of the at least one communication interface ( Lu, [0061], time-averaged RF exposure measurements with transmission power levels).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 6,  Kao as modified by Lu discloses  all the features with respect to parent claim 1 as outlined above.
wherein the sensor is configured to detect whether the device is in contact with the user ( Kao, [0025], [0042], [0055], wearable device, sensor).
 Regarding claim 7,  Kao as modified by Lu discloses  all the features with respect to parent claim 6 as outlined above.
wherein the at least one processor is configured to: predict the amount of radiation exposure for the time period to be a first amount, if the device is in contact with the user, and predict the amount of radiation exposure for the time period to be a second amount that is less than the first amount, if the device is not in contact with the user ( Lu, [0107], a user behavior pattern, sensor information).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 9,  Kao as modified by Lu discloses  all the features with respect to parent claim 6 as outlined above.
wherein the at least one processor is configured to: determine, according to the QoS and the radio resource information, a device state of each of a first communication interface and a second communication interface of the at least one communication interface, and allocate the radio resources to the first communication interface and the second communication interface, according to the determined device states ( Lu, [0143], [0182], usage state may indicate whether the UE is being used in proximity to human tissue, power state ).
the combination is obvious for the same reasons applied to the claim 1.

Claims 10-11, 13, 15-16, 18  are the method claims corresponding to apparatus claims 1-2, 4, 6-7, 9  respectively, and rejected under the same rationale set forth in connection with the rejection of claims  1-2, 4, 6-7, 9 respectively above.

Claim 19 is the medium claim corresponding to apparatus claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above.

Allowable Subject Matter
Claims 3, 5, 8, 12, 14, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3, 12, 20, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “ wherein the at least one communication interface includes a first communication interface and a second communication interface, and the at least one processor is configured to: increase a portion of the radio resources to allocate to the first communication interface to satisfy a first QoS of the first communication interface that is higher than a second QoS of the second communication interface, and decrease a portion of the radio resources to allocate to the second communication interface”.
Claims 5, 14, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein the at least one communication interface includes a first communication interface and a second communication interface, and the at least one processor is configured to: decrease a portion of the radio resources to allocate to the second communication interface, according to a power headroom indicated by the radio resource information, and increase a portion of the radio resources to allocate to the first communication interface to satisfy a QoS of the first communication interface”.
Claims 8, 17, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein the at least one processor is configured to allocate the radio resources to the at least one communication interface by: determining a first transmission power level for the at least one communication interface to support the QoS during a first time period within the time period, and determining a second transmission power level for the at least one communication interface less than the first transmission power level during a second time period within the time period, the amount of radiation exposure corresponding to a time average of i) the first transmission power level and ii) the second transmission power level less than the time averaged threshold amount of radiation exposure”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461